IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

                                  January 2022 Term                      FILED
                                  _______________
                                                                     May 6, 2022
                                    No. 21-0166                       released at 3:00 p.m.
                                                                  EDYTHE NASH GAISER, CLERK
                                  _______________                 SUPREME COURT OF APPEALS
                                                                       OF WEST VIRGINIA

                                     DONNA S.,
                                   Petitioner Below,
                                       Petitioner,

                                          v.

                                TRAVIS S.,
                             Respondent Below,
                                Respondent.
       ____________________________________________________________

                   Appeal from the Circuit Court of Mercer County
                      The Honorable Derek C. Swope, Judge
                             Civil Action No. 19-D-97

                                AFFIRMED
       ____________________________________________________________

                              Submitted: March 1, 2022
                                 Filed: May 6, 2022

 Anthony R. Veneri, Esquire                    David R. Karr, Jr., Esquire
 Veneri Law Offices                            Charleston, West Virginia
 Princeton, West Virginia                      Counsel for Respondent
 Counsel for Petitioner


JUSTICE ARMSTEAD delivered the Opinion of the Court.

JUSTICE BUNN did not participate in the decision of this case.
                              SYLLABUS BY THE COURT


              1.     “In reviewing a final order entered by a circuit court judge upon a

review of, or upon a refusal to review, a final order of a family court judge, we review the

findings of fact made by the family court judge under the clearly erroneous standard, and

the application of law to the facts under an abuse of discretion standard. We review

questions of law de novo.” Syllabus, Carr v. Hancock, 216 W. Va. 474, 607 S.E.2d 803

(2004).



              2.     “It is always to be presumed that the Legislature designed

the statute to take effect, and not to be a nullity.” Syllabus Point 2, Slack v. Jacob, 8 W.

Va. 612 (1875).



              3.     “When a statute is clear and unambiguous and the legislative intent is

plain, the statute should not be interpreted by the courts, and in such case it is the duty of

the courts not to construe but to apply the statute.” Syllabus Point 5, State v. General

Daniel Morgan Post No. 548, Veterans of Foreign Wars, 144 W. Va. 137, 107 S.E.2d 353

(1959).



              4.     “A meeting of the minds of the parties is a sine qua non of all

contracts.” Syllabus Point 1, in part, Burdette v. Burdette Realty Improvement, Inc., 214

W. Va. 448, 590 S.E.2d 641 (2003).


                                              i
Armstead, Justice:

                Donna S. (“Petitioner”) appeals the Circuit Court of Mercer County’s order

which affirmed the Family Court of Mercer County’s order setting aside a Mediated

Settlement Agreement (“MSA”) between Petitioner and Travis S. (“Respondent”) on the

grounds that it was unenforceable because there was no meeting of the minds.           After

review of the briefs and arguments of the parties, and all other matters of record, we affirm

the circuit court.




                  I. FACTUAL AND PROCEDURAL BACKGROUND

                The parties to this action were married on August 19, 2000, and two children

were born of the marriage. On February 15, 2019, Petitioner filed for divorce in Mercer

County, West Virginia, on the grounds of irreconcilable differences. On May 15, 2019,

the family court granted the parties joint custody of the children and named Petitioner as

the primary residential parent, utilizing the statutory child support formula to determine

child support responsibilities. Thereafter, on November 6, 2019, the family court entered

an “Agreed Bifurcated Order of Divorce.” This bifurcated order directed the parties to

engage in mediation to attempt to reach an agreement on the equitable distribution of the

marital estate, appointed a guardian ad litem for the children, granted Petitioner a name

change, and set the matter for another hearing following mediation to finalize equitable

distribution.



                                              1
              After entry of the bifurcated order, the parties participated in mediation and

entered into the MSA that gives rise to this action. This MSA detailed the equitable

distribution of marital property, including the marital residence. Pertinent to this appeal,

the MSA also included the parties’ agreement to transfer three acres of marital property to

Respondent’s parents. 1 In exchange, Respondent agreed that his parents would transfer a

right of way across the parents’ land to Petitioner. This was memorialized in the December

17, 2019, Corrected Agreed Final Bifurcation Order:

                     8. The parties agree that they will deed [three] acres of
              the marital real estate to [Respondent’s parents] as discussed
              and specifically agreed to in the mediation. The parties agree
              to have an independent surveyor to survey the [three] acres to
              obtain a legal description and [Respondent’s parents] have
              agreed to pay the surveyor to survey the [three] acres to obtain
              the legal description and costs of the deed and transferring the
              property to them.

                      9. [Respondent] will have a right of way deeded to
              [Petitioner] to her home. As part of the transaction,
              [Respondent] shall pay for the preparation and conveyance of
              the right of way to the property.

              Following entry of the Corrected Agreed Final Bifurcation Order, the parties

endeavored to divide the property according to its terms. However, Petitioner filed a

petition for contempt on March 26, 2020, alleging Respondent refused to execute a deed

transferring the marital home, refused to convey his ownership interest in the three acres

of marital property to Respondent’s parents, and refused to have a survey of the three acres.


              1
               The parties agree that Respondent made a rough sketch of the area to be
conveyed to his parents at the mediation. This sketch was estimated to contain three acres.
The mediator took possession of the sketch and ultimately destroyed it as a matter of
course. Thus, that rough sketch no longer exists.
                                             2
              Respondent’s response 2 sought modification of the MSA for various reasons.

First, Respondent alleged that the conveyance of the three acres involved his parents, who

were not parties to the action. 3 Second, Respondent argued that Petitioner had “defected

from the agreement reached with [Respondent’s parents].” Third, Respondent alleged that

the MSA should be rendered void due to uncertainty based upon the lack of agreement as

to the size and location of the three acres.



              The family court conducted a hearing on these issues. During that hearing,

the family court took testimony from Petitioner and Respondent and heard detailed

argument from their counsel. Following this hearing, the family court concluded that the

parties did not have a “meeting of the minds” in reaching the MSA and determined that the

entirety of the MSA was unenforceable, specifically finding as follows:

              7.      The Court concludes:

              a.     There was no meeting of the minds with respect to the
              overall [MSA] which was attached to and incorporated into the
              Corrected Agreed Final Bifurcation Order, entered on
              December 17, 2019.




              2
                The response was contained as part of a Petition for Modification. As the
other issues raised in that Petition are not relevant to this appeal, they are not discussed
herein.
              3
                We note that the parents filed a petition to intervene in the divorce
proceeding, which was denied by the family court. Also, pending in the circuit court is a
declaratory judgment action filed by the parents regarding the alleged easement. From the
record, the declaratory judgment action was set for a bench trial on March 31, 2021. We
do not know the outcome, if any, of that action.

                                               3
              b.    The diagram of the real estate to be transferred to
              [Respondent’s] parents is unavailable to the Court because the
              mediator destroyed it.

              c.     The [MSA] made an attachment (Exhibit A) to the
              Corrected Agreed Final Bifurcation Order is hereby FOUND
              and CONCLUDED to be UNENFORCEABLE as a contract or
              other agreement and VOID to that effect.

              d.     The clear and sole purpose of the Corrected Agreed
              Final Bifurcation Order was the ratification, adoption[,] and
              enforcement of the [MSA].

              e.     The December 17, 2019, Order in this matter, and in
              particular the nineteen (19) several specific terms of that Order
              putting into effect the [MSA] should be and hereby are
              VACATED and SET ASIDE.

              8.     Based upon the conclusions and ruling that the parties
              did not have a meeting of the minds, [Petitioner’s] petition for
              contempt pending against [Respondent] is hereby DENIED
              and the same is hereby DISMISSED with prejudice.

              9.     The vacation of the December 17, 2019, Order in this
              matter and the complete rejection of the [MSA] as a property
              settlement agreement, therefore, fully REINSTATES this
              Court’s jurisdiction as it existed on and before December 17,
              2019, with respect to its duty to perform equitable distribution
              of the parties’ marital property.

              10.    The Court shall take up this matter for an all-day hearing
              for consideration of the parties’ contested presentation of
              evidence on equitable distribution of the parties’ marital
              property. . . .



              Petitioner then appealed the family court’s ruling to the circuit court arguing

that there was a meeting of the minds, that there was no timely appeal of the Corrected

Agreed Bifurcation Order, and that the entire MSA should not be rendered void. However,

the circuit court disagreed and affirmed the family court’s decision. The circuit court held:


                                             4
                     The provisions of the [MSA] surrounding the proposed
              easement, and the term obligating [Respondent’s parents] to
              pay for the surveying of the disputed three acres, are illusory
              promises. These terms are illusory because they create an
              obligation to third parties who are not bound by the [MSA].
              The presence of these illusory terms renders the formation of
              the [MSA] defective. The [f]amily [c]ourt cites this in the
              written order and makes mention of it on the electronic record
              wherein the [f]amily [c]ourt found that there was “no meeting
              of the minds” because the [MSA] obligated nonparties to the
              contract. Therefore, the [c]ourt finds that the [f]amily [c]ourt
              did not abuse its discretion in finding that the [MSA] lacked
              mutual assent.

It is from the circuit court’s order affirming the family court’s decision to set aside the

MSA that Petitioner appeals.



                             II. STANDARD OF REVIEW

                     In reviewing a final order entered by a circuit court
              judge upon a review of, or upon a refusal to review, a final
              order of a family court judge, we review the findings of fact
              made by the family court judge under the clearly erroneous
              standard, and the application of law to the facts under an abuse
              of discretion standard. We review questions of law de novo.

Syllabus, Carr v. Hancock, 216 W. Va. 474, 607 S.E.2d 803 (2004).




                                     III. ANALYSIS

              Petitioner essentially raises two arguments in support of her position. First,

she alleges that the family court lacked jurisdiction to reconsider its Corrected Agreed Final

Bifurcation Order and then invalidate the MSA. Second, Petitioner maintains that the


                                              5
family court should have only invalidated portions of the MSA, enforced the remaining

provisions, and held a hearing solely on the invalid portions of the MSA.



                 I.     Jurisdiction

                 Under our law, “a family court has the right and authority to adjudicate

actions for divorce and the power to carry its judgment and order into execution.” W. Va.

Code § 48-5-102 (2001). This jurisdiction includes actions for divorce and proceedings

for property distribution. See W. Va. Code § 51-2A-2 (2018). Division of marital property

shall be equitable. See W. Va. Code § 48-7-101 (2001). Parties to a divorce may agree to

an MSA that provides for equitable distribution of marital property and a family court may

accept such agreements and incorporate them into a final order. Rule 44, W. Va. R. Fam.

Ct. 4




        4
            Rule 44 of the Rules of Practice and Procedure for Family Courts provides:

                        Upon receipt of a mediated agreement the court shall
                 review the agreement to determine if it is knowing, voluntary,
                 and in the best interests of the parties' children. The court shall
                 cause the child support formula to be calculated based on the
                 allocation of custodial responsibility in the parenting plan
                 contained in the mediated agreement; and by way of
                 comparison, shall cause the child support formula to be
                 calculated in accordance with W. Va. Code, §§ 48-13-401 to
                 404, 501, and 502. After being informed on the record of the
                 mediated agreement's child support implications, if the parties
                 assent to the agreement on the record, and if the court
                 determines there is no impediment to the validity of the
                 agreement, the court shall incorporate the mediated agreement
                 in an order.
                                                 6
               Once a final divorce order has been entered, family courts may modify that

final order in certain situations:

                      In modifying a final divorce order, the court may, when
               other means are not conveniently available, alter any prior
               order of the court with respect to the distribution of marital
               property, if:

                      (1) The property is still held by the parties;

                      (2) The alteration of the prior order as it relates the
               distribution of marital property is necessary to give effect to a
               modification of spousal support, child support or child custody;
               or

                      (3) The alteration of the prior order as it relates the
               distribution of marital property is necessary to avoid an
               inequitable or unjust result which would be caused by the
               manner in which the modification will affect the prior
               distribution of marital property.

W. Va. Code § 48-5-706 (2001). Petitioner argues that the “or” at the end of subsection

(2) is a drafting error by our Legislature and it should be read as an “and,” requiring all

three conditions to be met before a family court can modify a final order. 5 In support of

this position, Petitioner points us to the case of Segal v. Beard, 181 W. Va. 92, 380 S.E.2d

444 (1989). As we discuss below, we disagree and decline to write into the statute that

which the Legislature did not.




               Respondent urges this court to apply the provisions of Rule 60 of the West
               5

Virginia Rules of Civil Procedure to affirm the family court and circuit court. However,
we believe West Virginia Code § 48-5-706 is directly on point.
                                               7
              “It is always to be presumed that the Legislature designed the statute to take

effect, and not to be a nullity.” Syllabus Point 2, Slack v. Jacob, 8 W. Va. 612 (1875).

“‘[T]he Legislature is presumed to intend that every word used in a statute has a specific

purpose and meaning,’ State ex rel. Johnson v. Robinson, 162 W. Va. 579, 582, 251 S.E.2d

505, 508 (1979)[.]” Stone v. United Eng’g, a Div. of Wean, Inc., 197 W. Va. 347, 355, 475

S.E.2d 439, 447 (1996). See also Bullman v. D & R Lumber Co., 195 W. Va. 129, 133,

464 S.E.2d 771, 775 (“[E]very word used is presumed to have meaning and purpose, for

the Legislature is thought by the courts not to have used language idly.”). Even so,

Petitioner urges this Court that the Legislature committed a clerical error and it is this

Court’s duty to correct it. We acknowledge we have the authority in limited circumstances

to correct statutory clerical errors. “Clerical errors in a statute will be disregarded, or read

as corrected, where the true intention of the Legislature is manifest from the language used

and the purpose sought to be attained.” Syllabus Point 1, Anderson v. Town of Friendly, 86

W.Va. 554, 104 S.E. 48 (1920). There are a number of examples of clerical errors this

Court has corrected. See St. Mary’s Hosp. v. State Health Planning and Dev. Agency, 178

W. Va. 792, 796 n.3, 364 S.E.2d 805, 809 n.3 (1987) (incorrect citation to another statute);

McClanahan v. Putnam County Com’n, 174 W. Va. 478, 482, 327 S.E.2d 458, 462 (1985)

(correcting a clear transcription error from the then-existing Uniform Vehicle Code);

Boggess v. Workers’ Compensation Div., 208 W. Va. 448, 453, 541 S.E.2d 326, 331 (2000)

(List contained in a Legislative Rule was misnumbered).




                                               8
              Here, there is no evidence demonstrating a clerical mistake, as Petitioner

urges us to find. In fact, the entirety of Chapter 48 of the West Virginia Code was

recodified in 2001. See W. Va. Code § 48-1-101 (2001) (“The recodification of this chapter

during the regular session of the Legislature in the year 2001 is intended to embrace in a

revised, consolidated, and codified form and arrangement the laws of the State of West

Virginia relating to domestic relations at the time of that enactment.”). In the West Virginia

Code as it read immediately prior to the 2001 revision, the general provisions now

contained in West Virginia Code § 48-5-706 were found in West Virginia Code § 48-2-15

(1999), which provided:

                     In granting relief under this subsection, the court may,
              when other means are not conveniently available, alter any
              prior order of the court with respect to the distribution of
              marital property, if such property is still held by the parties, and
              if necessary to give effect to a modification of alimony, child
              support or child custody or necessary to avoid an inequitable
              or unjust result which would be caused by the manner in which
              the modification will affect the prior distribution of marital
              property.

W. Va. Code 48-2-15(e) (1999) (emphasis added) superseded by statute, W. Va. Code §

48-5-706 (2001). In comparing these two enactments, the Legislature left the disjunctive

“or” in the same location in the 2001 reenactment as where it was located in the prior

enactment.



              Turning to Petitioner’s argument regarding Segal, a case that interpreted an

even earlier version of 48-2-15(e) (1986), we find it to be inapplicable to the current version

of the statute. Segal held that the subsection allowing for modification of divorce decrees

                                               9
only applies to modifications for alimony, child support and child custody. See Syllabus

Point 2, Segal. The Court in Segal reached this conclusion:

              [B]y giving effect to the words at the beginning of the second
              sentence, referring to the relief authorized by the first sentence:
              “In granting such relief, ...” The remainder of the second
              sentence, including the language relied upon by the appellee,
              is thus expressly hinged upon a modification involving
              alimony, child support or child custody, and the redistribution
              of the former marital property, if still held by the parties, is
              allowed either to (1) give effect to a modification of alimony,
              child support or child custody or to (2) avoid an inequitable or
              unjust result which would be caused by the manner in which
              the modification of alimony, child support or child custody will
              affect the prior distribution of the former marital property.

Segal, 181 W. Va. at 98, 380 S.E.2d at 450 (emphasis in original). In 1990, the Legislature,

following this Court’s opinion in Segal, amended the statute and removed the language

“[i]n granting such relief,” replacing that language with “[i]n granting relief under this

subsection,” completely eliminating the word “such.” Compare W. Va. Code § 48-2-15(e)

(1986) with W. Va. Code § 48-2-15(e) (1990). This change was carried forward to the

1999 provision quoted above. See W. Va. Code § 48-2-15(e) (1999). Further, this language

was completely removed from the 2001 recodification, also quoted above. Compare W.

Va. Code § 48-5-706 (2001) with 48-2-15(e) (1986) and W. Va. Code § 48-2-15(e) (1990).

The Legislative history leads us to the conclusion that Segal does not support the

proposition urged by Petitioner and that the provisions of West Virginia Code 48-5-706

are not limited to modifications involving alimony, child support, or child custody.




                                              10
              Having declined to find and correct an alleged clerical mistake in West

Virginia Code § 48-5-706, and having further concluded that its application is not limited

to modifications involving alimony, child support, or child custody, we now apply the rules

of statutory construction. “The primary object in construing a statute is to ascertain and

give effect to the intent of the Legislature.” Syllabus Point 1, Smith v. State Workmen’s

Comp. Comm’r, 159 W. Va. 108, 219 S.E.2d 361 (1975). See also Syllabus Point 8, Vest

v. Cobb, 138 W. Va. 660, 76 S.E.2d 885 (1953) (“The primary rule of statutory

construction is to ascertain and give effect to the intention of the Legislature.”).

Accordingly, “[w]hen a statute is clear and unambiguous and the legislative intent is plain,

the statute should not be interpreted by the courts, and in such case it is the duty of the

courts not to construe but to apply the statute.” Syllabus Point 5, State v. General Daniel

Morgan Post No. 548, Veterans of Foreign Wars, 144 W. Va. 137, 107 S.E.2d 353 (1959).



              Based upon our analysis of the statute in question, we reach the inescapable

conclusion that the clear and unambiguous provisions of West Virginia Code § 48-5-706

(2001) provide a family court jurisdiction to modify a final divorce decree if any of the

requirements contained in its subsections are met. Here, the family court had jurisdiction

to modify the divorce decree under the catch-all provision contained in subsection (3)

because the inability to consummate the exchange of the three acres for the right of way

directly impacts the equitable distribution of marital property.



II.    Mediated Settlement Agreement

                                             11
               Having found that the family court had jurisdiction to set aside the MSA, we

now analyze whether the entire MSA should have been set aside, as was done by the family

court and affirmed by the circuit court, or whether, as Petitioner urges, only the invalid

portions of the agreement should be relitigated, leaving the other portions of the MSA

undisturbed.



               On this issue, the family court found there was no meeting of the minds and

the circuit court agreed. The circuit court accordingly found that the promises requiring

Respondent’s parents – who were not parties to the divorce – to transfer a right of way to

Petitioner and to pay the costs associated with transferring the three acres from the marital

estate to them rendered the entire agreement illusory. We agree with the lower tribunals.

We have stated:

               A promise becomes consideration for another promise only
               when it constitutes a binding obligation. Unlike a binding
               obligation, an “illusory promise” appears to be a promise, but
               it does not actually bind or obligate the promisor to anything.
               Because an illusory promise is not binding on the promisor,
               an illusory promise cannot constitute consideration. Hill v.
               Peoplesoft USA, Inc., 412 F.3d 540, 543 (4th Cir. 2005).

Toney v. EQT Corp., No. 13-1101, 2014 WL 2681091, at *4 (W. Va. June 13, 2014)

(memorandum decision). “If one party to a contract is not bound to do the act which forms

the consideration for the promise, undertaking, or agreement of the other, the contract is

void for want of mutuality.” Syllabus Point 5, Eclipse Oil Co. v. S. Penn Oil Co., 47 W.

Va. 84, 34 S.E. 923 (1899). Accord Samuel Williston & Richard A. Lord, Williston on

Contracts § 7.7 (4th ed 2008) (“Where an illusory promise is made, that is, a promise

                                             12
merely in form, but in actuality not promising anything, it cannot serve as consideration.

Even if it were recognized by law, it would impose no obligation, since the promisor always

has it within his power to keep his promise and yet escape performance of anything

detrimental to himself or beneficial to the promisee.”).



              Further, “[a] meeting of the minds of the parties is a sine qua non of all

contracts.” Syllabus Point 1, in part, Burdette v. Burdette Realty Improvement, Inc., 214

W. Va. 448, 590 S.E.2d 641 (2003). “[A] court may only enforce a settlement when there

has been a definite meeting of the minds.” State ex rel. Evans v. Robinson, 197 W.Va. 482,

485, 475 S.E.2d 858, 861 (1996), cert. denied, 519 U.S. 1121 (1997). Similarly, in Riner

v. Newbraugh, 211 W. Va. 137, 144, 563 S.E.2d 802, 809 (2002), we stated, “[i]t is well-

understood that ‘[s]ince a compromise and settlement is contractual in nature, a

definite meeting of the minds of the parties is essential to a valid compromise, since a

settlement cannot be predicated on equivocal actions of the parties.” (internal citation

omitted).



              The purpose of mediation is for the parties to the dispute to give up something

in exchange for something else to reach a resolution of their disagreements. Here, no party

to the agreement had the authority to transfer the right of way. Respondent’s parents were

not parties to the divorce and the family court had no mechanism to enforce the agreement

against the parents.    Nonetheless, Petitioner urges that the parents are third-party

beneficiaries and that the MSA is binding upon them, citing us to the case of Eastern Steel

                                             13
Constructors, Inc. v. City of Salem, 209 W. Va. 392, 549 S.E.2d 266 (2001). However, we

do not believe this case supports Petitioner’s position as its holdings apply to special

relationships between design professionals and contractors, clearly inapplicable in this

matter. See Syllabus Points 6, 7, and 9, id. Further, the facts show that Respondent’s

parents were not third-party beneficiaries to the MSA. They were an integral part of the

consideration of the parties’ agreement, yet as non-parties to such agreement, could not be

bound by its terms.



              A third-party beneficiary may enforce a contract only if it is made for its sole

benefit:

                     If a covenant or promise be made for the sole benefit of
              a person with whom it is not made, or with whom it is made
              jointly with others, such person may maintain, in his own
              name, any action thereon which he might maintain in case it
              had been made with him only, and the consideration had
              moved from him to the party making such covenant or promise.

W. Va. Code § 55-8-12 (1923). To establish a person as a third-party beneficiary to a

contract, we have held, “[w]here plaintiff seeks recovery as a third party beneficiary under

a contract to which he is not a party under W.Va. Code, 55-8-12 (1923), it is necessary that

plaintiff demonstrate that the contracting parties intended to confer a benefit upon the

plaintiff by their contract.” Syllabus Point 2, Woodford v. Glenville State Coll. Hous.

Corp., 159 W. Va. 442, 225 S.E.2d 671 (1976). “The fundamentals of a legal “contract”

are competent parties, legal subject–matter, valuable consideration, and mutual assent.

There can be no contract, if there is one of these essential elements upon which the minds


                                             14
of the parties are not in agreement.” Syllabus Point 5, Virginian Exp. Coal Co. v. Rowland

Land Co., 100 W. Va. 559, 131 S.E. 253 (1926). “While the promise of a third-party

beneficiary to a contract may serve as the requisite consideration to form a binding contract

. . . that conclusion is premised on such consideration being bargained for in exchange for

the return promise.” State ex rel. Saylor v. Wilkes, 216 W. Va. 766, 776, 613 S.E.2d 914,

924 (2005).

                      The promise of a party to a contract, in order to be a
              good consideration for the undertaking of the other party
              thereto, must be such as to impose a legal liability. Where the
              promise relied upon as constituting the consideration for the
              contract does not impose any legal liability upon the promisor,
              it will not ordinarily be held to be a sufficient consideration on
              the part of the other party.

Syllabus Point 2, Banner Window Glass Co. v. Barriat, 85 W. Va. 750, 102 S.E. 726

(1920).



              Even if there was consideration in the MSA for the exchange, the provisions

in the MSA were not made for Respondent’s parents’ sole benefit. Its purpose was to

equitably divide the marital estate between the parties to the divorce. The illusory promise

to transfer three acres to the parents in exchange for their conveyance of the right of way

was integral and inextricably intertwined as part of the consideration for the entire MSA

and the requirement that Respondent’s parents convey a right of way they solely owned to

Petitioner and pay the sundry costs associated with the transfer of the three acres was to

the parents’ detriment. Accordingly, the parents are not third-party beneficiaries as they



                                             15
were required to give up something in the MSA rather than benefitting from it, making

them an integral part of the bargained-for exchange forming the MSA.



              Because we agree with the lower tribunals that the MSA was invalid, we note

our law requires equitable distribution of marital assets. Where, as here, the conveyance

of the land and right of way were integral parts of the overall MSA, we are unable to

conclude that the remaining portions can stand alone. Without making such determination

at this stage, we recognize that any modification or removal of the land agreements from

the MSA may also require modification of the remaining terms of the MSA in order to

ensure an equal distribution of the marital property. “Except as provided in this section,

upon every judgment of annulment, divorce or separation, the court shall divide the marital

property of the parties equally between the parties.” W. Va. Code § 48-7-101 (2001). “In

order to achieve the equitable distribution of marital property, the court shall, unless the

parties otherwise agree, order, when necessary, the transfer of legal title to any property

of the parties. . . .” W. Va. Code § 48-7-105 (2001) (emphasis added). We have previously

held that:

                      “‘Equitable distribution ... is a three-step process. The
              first step is to classify the parties’ property as marital or
              nonmarital. The second step is to value the marital assets. The
              third step is to divide the marital estate between the parties in
              accordance with the principles contained in [former] W.Va.
              Code, 48-2-32 [now W.Va. Code § 48-7-103].’ Syllabus Point
              1, Whiting v. Whiting, 183 W.Va. 451, 396 S.E.2d 413 (1990).”
              Syl. Pt. 2, Stuck v. Stuck, 218 W.Va. 605, 625 S.E.2d 367
              (2005).



                                             16
Syllabus Point 3, Mulugeta v. Misailidis, 239 W. Va. 404, 801 S.E.2d 282 (2017). We

have also held that, “[t]he burden is on both parties to the litigation to adduce competent

evidence on the values to be assigned in equitable distribution cases.” Syllabus Point 8,

Mayhew v. Mayhew, 197 W. Va. 290, 475 S.E.2d 382 (1996), overruled on other grounds

by Mayhew v. Mayhew, 205 W. Va. 490, 519 S.E.2d 188 (1999).



                Clearly, family courts have a duty to ensure that a division of marital assets

is equitably accomplished. If the Court were to accept Petitioner’s argument that the

remainder of the MSA should be enforced and only the illusory portions be litigated, such

could result in an unequitable resolution of the distribution of marital property as the entire

MSA represented the parties’ bargained-for exchange.           Thus, the family court was

obligated to reopen the entire distribution of marital assets to recalculate equitable

distribution.



                                    IV. CONCLUSION

                For the forgoing reasons, we affirm the circuit court.

                                                                                    Affirmed.




                                              17